DETAILED ACTION
This Office Action is responsive to the proposed After Final (AF) amendment filed on 01/12/2021, pursuant to the After Final Consideration Pilot (AFCP) 2.0.
Status of the claims:
Claims 2-20, 27, 36, 45 and 54 are cancelled.
Claims 1, 21-26, 28-35, 37-44, 46-53 and 55 are pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendments
Receipt is acknowledged of the Applicant’s request for entry of the Amendment dated 4/9/2018. By this amendment: Claims 1, 6-8, 10, 12, 17-19, 21, 23, and 26 have been amended, 9 and 20 have been cancelled.

Response to claims Rejection under 35 U.S.C. § 103
The proposed After Final (AF) amendment filed Jan. 12, 2021, pursuant to the After Final Consideration Pilot (AFCP) 2.0 have been fully considered by the Examiner. The Examiner has determined the proposed AF amendment to independent claims 1, 29, 38 and 47 is the result of prior art reference and thus narrows the scope of the claim. Further, the amendment, specifically, to said independent claims which incorporate the subject matter of allowable dependent claims 27, 36, 45 and 54 have been fully considered. In view of the Applicant’s claims amendments, specifically the amendment to said independent claims, and full consideration of the Applicants Remarks made in reply to said office action, rejection of the pending claims under 35 U.S.C. § 103 made in the Final Office action dated 10/06/2020 has been withdrawn. 


Allowable Subject Matter
Pending claims 1, 21-26, 28-35, 37-44, 46-53 and 55 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of in view of the Applicant’s claims amendments filed on 01/12/2021, pursuant to the After Final Consideration Pilot (AFCP) 2.0, that is used to overcome all the pending claims rejection under the 35 U.S.C. § 103, full consideration of the Applicants Remarks made in the Response After Final Action, and the Examiner’s amendment, set forth above, the claimed subject matter in pending claims 1, 21-26, 28-35, 37-44, 46-53 and 55 is patentably distinguishable from the prior art;  therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 1, 29, 38, 47 and their dependents.  

Regarding Claim 1
(Currently Amended) A base station, comprising: at least one transceiver; and at least one processor configured to: transmit configuration information for sets of large scale channel properties to a user equipment (UE) via the at least one transceiver, wherein a type of each of the sets of large scale channel properties is one of a plurality of types including a first type and a second type, wherein, if the type is the first type, the set of large scale channel properties comprises a delay spread, a Doppler spread, a Doppler shift, and an average delay, and wherein, if the type is the second type, the set of large scale channel properties comprises a Doppler spread and a Doppler shift, and transmit a demodulation reference signal (DM-RS) of a physical downlink shared channel (PDSCH) to the UE via the at least one transceiver, wherein an antenna port of the DM-RS of the PDSCH and an antenna port of a first reference signal (RS) are quasi co-located according to a first of the sets of largescale channel properties and the antenna port of the DM-RS of the PDSCH and an antenna port of a second RS are quasi co-located according to a second of the sets of large scale channel properties.

Regarding Claim 29
 (Currently Amended) A user equipment (UE), comprising: at least one transceiver; and at least one processor configured to: receive configuration information for sets of large  scale channel properties from a base station via the at least one transceiver, wherein a type of each of the sets of large scale channel properties is one of a plurality of types including a first type and a second type, wherein, if the type is the first type, the set of large scale channel properties comprises a delay spread, a Doppler spread, a Doppler shift, and an average delay, and wherein, if the type is the second type, the set of large scale channel properties comprises a Doppler spread and a Doppler shift, and receive a demodulation reference signal (DM-RS) of a physical downlink shared channel (PDSCH) from the base station via the at least one transceiver, wherein an antenna port of the DM-RS of the PDSCH and an antenna port of a first reference signal (RS) are quasi co-located according to a first of the sets of large scale channel properties and the antenna port of the DM-RS of the PDSCH and an antenna port of a second RS are quasi co-located according to a second of the sets of large scale channel properties.

Regarding Claim 38
(Currently Amended) A method performed by a base station, the method comprising: transmitting configuration information for sets of large  scale channel properties to a user equipment (UE), wherein a type of each of the sets of large scale channel properties is one of a plurality of types including a first type and a second type, wherein, if the type is the first type, the set of large scale channel properties comprises a delay spread, a Doppler spread, a Doppler shift, and an average delay, and wherein, if the type is the second type, the set of large scale channel properties comprises a Doppler spread and a Doppler shift; and transmitting a demodulation reference signal (DM-RS) of a physical downlink shared channel (PDSCH) to the UE, wherein an antenna port of the DM-RS of the PDSCH and an antenna port of a first reference signal (RS) are quasi co-located according to a first of the sets of large  scale channel properties and the antenna port of the DM-RS of the PDSCH and an antenna port of a second RS are quasi co-located according to a second of the sets of large  scale channel properties.

Regarding Claim 47
(Currently Amended) A method performed by a user equipment (UE), the method comprising: receiving receive configuration information for sets of large  scale channel properties from a base station, wherein a type of each of the sets of large scale channel properties is one of a plurality of types including a first type and a second type, wherein, if the type is the first type, the set of large scale channel properties comprises a delay spread, a Doppler spread, a Doppler shift, and an average delay, and wherein, if the type is the second type, the set of large scale channel properties comprises a Doppler spread and a Doppler shift; and receiving a demodulation reference signal (DM-RS) of a physical downlink shared channel (PDSCH) from the base station, wherein an antenna port of the DM-RS of the PDSCH and an antenna port of a first reference signal (RS) are quasi co-located according to a first of the sets of large  scale channel properties and the antenna port of the DM-RS of the PDSCH and an antenna port of a second RS are quasi co-located according to a second of the sets of large  scale channel properties.

Regarding Claims 1, 21-26, 28-35, 37-44, 46-53 and 55
Claims 1, 21-26, 28-35, 37-44, 46-53 and 55 are dependent claims having claims 1, 29, 38, & 47 as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2015/0257130 to Lee et al. and US2013/02794379 to Ng et al. and US20150215906 to Park et al... These prior arts are considered pertinent because, they are related specifically to method/apparatus for configuration up-link demodulation reference signals (and to supporting signaling of quasi-colocation of antenna ports or beams for transmissions from user equipment’s (UEs) to a base station or vice versa.. However, none of references teach detailed connection as recited in claim. Updated search and/or additional consideration of the after final amendment is performed by the examiner. The result(s) of the updated search and/or completed additional consideration, by the Examiner is that all of the rejections in the most recent final Office action are overcome, accordingly a Notice of Allowance is issued herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632